Citation Nr: 0514490	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-12 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for bilateral finger 
disabilities.   
 
2.  Entitlement to service connection for bilateral elbow 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1987 to November 
1990.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from April 1991, February 2000, and April 
2000 RO rating decisions.  The April 1991 RO decision, in 
pertinent part, denied service connection for a left ankle 
disability, a low back disability, a right hip disability, 
and for headaches.  

The February 2000 RO decision, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a psychiatric 
disorder and denied service connection for bilateral finger 
disabilities and bilateral elbow disabilities.  

The April 2000 RO decision found that there was clear and 
unmistakable error (CUE) in an April 1991 RO decision which 
granted service connection for a right ankle, right knee, and 
left knee disabilities and severed service connection for 
such disabilities.  The veteran provided testimony at a 
personal hearing at the RO in August 2000.  

A June 2001 RO decision restored service connection and a 20 
percent rating for right ankle, right knee, and left knee 
disabilities.  Therefore, the issue of whether there was CUE 
in an April 1991 RO decision which granted service connection 
for right ankle, right knee, and left knee disabilities is no 
longer on appeal.  

A January 2002 RO decision, in pertinent part, reopened the 
veteran's claim for service connection for a psychiatric 
disorder and granted service connection and a 100 percent 
rating for post-traumatic stress disorder (PTSD).  Therefore 
the issue of entitlement to service connection for a 
psychiatric disorder is no longer on appeal.  

In a September 2002 decision, the Board granted service 
connection for headaches.  The Board also undertook 
additional development of the evidence as to the issues of 
entitlement to service connection for a left ankle 
disability, a low back disability, a right hip disability, 
bilateral finger disabilities, and bilateral elbow 
disabilities, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation which was later invalidated.  

A June 2003 Board decision granted service connection for a 
low back disability and for a right hip disability.  The 
Board again undertook additional development of the evidence 
as to the issues of entitlement to service connection for a 
left ankle disability, bilateral finger disabilities, and 
bilateral elbow disabilities pursuant to 38 C.F.R. 
§ 19.9(a)(2), which, as noted above, was later invalidated.  

A February 2005 RO decision granted service connection and a 
10 percent rating for a left ankle disability.  Therefore, 
such issue is no longer on appeal.  


FINDINGS OF FACT

1.  Any current bilateral finger disabilities were not 
present during service or for many years thereafter, and were 
not caused by any incident of service.  

2.  Any current bilateral elbow disabilities were not present 
during service or for many years thereafter, and were not 
caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral finger disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  Bilateral elbow disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran served on active duty from August 
1987 to November 1990.  Her service medical records show no 
complaints, findings, or diagnoses of any finger or elbow 
disabilities.  Evaluations of the veteran during that time 
make no reference to any such disorders.  These facts provide 
negative evidence against these claims.  

There is no evidence of any bilateral finger and bilateral 
elbow disabilities, to include arthritis, in the year after 
service (as required for presumptive service connection), or 
for many years later.  The first post-service clinical 
reference to any possible bilateral finger and bilateral 
elbow disabilities is in 1999, years after the veteran's 
period of service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

An October 1999 VA radiological report, as to both of the 
veteran's hands, related an impression that her right and 
left hands were within satisfactory limits.  A December 1999 
bone scan of the veteran's entire body related an impression 
of a borderline study demonstrating some mild increased 
uptake in the carpal bones of both wrists and that such did 
not involve the metacarpal joints or the fingers or resemble 
rheumatoid arthritis.  It was noted that the remaining 
portion of the study was normal.  A September 1999 VA 
orthopedic examination report did not refer to any finger or 
elbow disabilities.  In a December 1999 addendum to the 
examination, it was noted that all joint X-rays as to the 
hands were normal and that a bone scan was also normal.  The 
examiner noted that the results showed no rheumatoid or any 
diffused inflammatory arthritis.  Such reports provide more 
evidence against these claims as they fail to note the 
disabilities at issue following service.  

A February 2003 VA treatment entry from a rheumatology clinic 
noted that the veteran complained of pain in numerous joints.  
She reported that she had suffered from bilateral wrist and 
finger pain for almost fifteen years.  The assessment 
included mild degenerative arthritis, arthralgias, and no 
evidence of rheumatoid arthritis, inflammatory arthritis, 
bursitis, and tendonitis.  It is unclear whether the 
assessment specifically referred to the veteran's fingers.  
There was no reference to any elbow disabilities.  The Board 
notes that the reference to suffering from finger pain for 
fifteen years was apparently based solely on a history 
provided by the veteran and is not probative in linking any 
current bilateral finger disability with service.  See Reonal 
v. Brown, 5 Vet.App. 458 (1995).  

The veteran underwent a VA spine examination in March 2003.  
It was noted that the claims file was reviewed.  The veteran 
indicated that she was not currently having any problems with 
her elbows.  She stated that she continued to have pain, 
soreness, and stiffness in her hands and wrists, bilaterally.  
The veteran also stated that she had problems with weakness 
and occasional swelling.  It was noted that she did not 
describe any history of injury or surgical intervention to 
the wrists or hands.  The diagnoses did not refer to any 
bilateral finger or bilateral elbow disabilities.  The 
examiner commented that the veteran did have arthralgia of 
multiple joints.  The examiner indicated that the veteran's 
current manifestation of conditions of the elbows, hands, and 
fingers were not related to events during active military 
service.  The Board notes that the VA examiner reviewed the 
veteran's claims folder in providing his opinion and that 
such opinion is consistent with historical records.  This 
opinion provides more negative evidence against these claims.  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.23d 1328 (1997).  The Board notes that it is unclear 
whether the veteran actually has any current bilateral finger 
and elbow disabilities.  Such a fact clearly provides 
negative evidence against this claim.  However, even assuming 
present bilateral finger and bilateral elbow disabilities, 
there is no medical evidence indicating that any such 
disability is related to the veteran's period of service.  In 
fact, the medical evidence provides negative evidence against 
such a finding, indicating that any possible bilateral finger 
and bilateral elbow disabilities began years after service, 
without any relationship to any incident of service.  

The veteran has alleged in statements and testimony on appeal 
that current bilateral finger and bilateral elbow 
disabilities had their onset in service.  However, the 
veteran as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current bilateral finger and bilateral elbow 
disabilities, including any possible arthritis, began many 
years after service and were not caused by any incident of 
service.  The Board concludes that bilateral finger 
disabilities and bilateral elbow disabilities were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claims, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a May 2000 statement 
of the case, an August 2000 RO hearing, a March 2001 letter, 
a June 2001 supplemental statement of the case, an April 2004 
letter, and a February 2005 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate her claim as well 
as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
the statement of the case, the supplemental statements of the 
case and the RO hearing held in August 2000, have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, a 
VA examination was obtained, medical records were obtained, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
duty to notify and assist the veteran.


ORDER

Service connection for bilateral finger disabilities is 
denied.  

Service connection for bilateral elbow disabilities is 
denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


